Exhibit 10.1
 
 
AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER


This Amendment No. 2 to Agreement and Plan of Merger (this “Amendment”), dated
as of August 25, 2011, is made and entered into by and among Hampshire Group,
Limited, a Delaware corporation (“Parent”), RG Merger Sub, S.A., a Honduran
sociedad anonima and a wholly owned subsidiary of Parent (“Merger Sub”), Rio
Garment S. de R.L., a limited liability company organized under the Laws of the
Republic of Honduras (the “Company”), and BGY II, LLC, a Delaware limited
liability company in its capacity as the Equityholders’ Representative.


Capitalized terms used in this Amendment but not otherwise defined herein shall
have the meanings assigned to them in the Agreement (as defined below).


WHEREAS, Parent, Merger Sub, the Company, the Equityholders’ Representative and
each of the Equityholders set forth on Schedule I to the Agreement entered into
an Agreement and Plan of Merger, dated as of June 13, 2011 (as amended by that
certain Amendment No. 1 to Agreement and Plan of Merger dated as of August 15,
2011, the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement pursuant to Section 13.6
thereof.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants, and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:


1.           Amendment to the Agreement.  Effective as of the date of this
Amendment, the Agreement shall be amended as follows:
 
(a)           The last sentence of Section 3.2(a) thereof shall be amended and
restated in its entirety as follows:
 
“Notwithstanding anything to the contrary contained herein, in no event shall
the Estimated Gross Merger Consideration, Initial Adjusted Net Merger
Consideration, Final Adjusted Net Merger Consideration or Gross Merger
Consideration exceed the Gross Merger Consideration Cap and in no event shall
Parent, Merger Sub and/or the Surviving Corporation be obligated to pay an
aggregate amount (excluding the Aged Trade Payables Contribution Amount) in
excess of the Gross Merger Consideration Cap.”
 
(b)           Section 3.3(h)(i) thereof shall be amended to delete “which
amount, when taken together with the amounts payable under Section 3.3(h)(ii),
shall not be in excess of the Estimated Net Indebtedness”.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Section 3.3(h)(ii) thereof shall be amended to delete “which
aggregate amount, when taken together with the amounts payable under Section
3.3(h)(i), shall not be in excess of the Estimated Net Indebtedness”.
 
(d)           Section 3.4(c)(i)(1) thereof shall be amended to insert after
“Section 3.3(g);” “provided that, if the aggregate amount of any and all
payments, deposits and holdbacks made by Parent under Section 3.3 at Closing,
including, without limitation, the Aged Trade Payables Contribution Amount, the
Aggregate Escrow Amount, the Aggregate Holdback Amount, the payment of Closing
Indebtedness and Company Expenses, the Closing Payment Cash Consideration and
the Closing Payment Stock Consideration (such aggregate amount, the “Total
Closing Payment Amount”), when taken together with the Merger Consideration
Excess Amount, would exceed an amount equal to $23,000,000 plus the amount of
any Working Capital Surplus, Parent shall only be required to make, or cause to
be made, a payment under this Section 3.4(c)(i)(1) in an amount equal to (i)
$23,000,000 plus the amount of any Working Capital Surplus minus (ii) the Total
Closing Payment Amount.”
 
(e)           Each of Section 3.4(c)(i) and Section 3.4(c)(ii) thereof shall be
amended to insert “, subject to Section 3.4(c)(iii)” after “then” in the opening
clause thereof.
 
(f)            Section 3.4(c) thereof shall be amended to replace “Initial
Adjustment Escrow Amount” with “Net Initial Adjustment Escrow Amount” in each
instance.
 
(g)           Section 3.4(c) thereof shall be amended to add clause (iii), which
shall state: “(iii) Any cash payment of the Merger Consideration Excess Amount
or disbursement of all or any portion of the Initial Adjustment Escrow Amount to
the Equityholders’ Representative pursuant to Section 3.4(c), as applicable,
shall be made concurrently with any disbursement of the EBITDA Adjustment Escrow
Amount and/or issuance of the EBITDA Holdback Shares pursuant to Section 3.5(c);
provided, however, that nothing contained in this Section 3.4(c)(iii) shall
affect or delay the timing of any payment or disbursement to Parent pursuant to
Section 3.4(c)(ii).  Notwithstanding anything to the contrary in Section 3.4(c),
any amount payable to the Equityholders’ Representative pursuant to Section
3.4(c)(i)(1) in respect of a Merger Consideration Excess Amount shall be
withheld by Parent in an amount (the “Withheld Merger Consideration Excess
Amount”) up to the Claim Reserve in respect of any Open Claims under Section
11.2(c)(ii) as of such time (the entire amount of such Claim Reserve, the
“Retained Initial Adjustment Amount”). For purposes hereof, “Net Initial
Adjustment Escrow Amount” means an amount equal to (i) the Initial Adjustment
Escrow Amount less (ii) the amount (the “Retained Initial Adjustment Escrow
Amount”) by which (y) the Retained Initial Adjustment Amount exceeds (z) the
Withheld Merger Consideration Excess Amount. The Retained Initial Adjustment
Escrow Amount shall be retained in escrow as security for the payment of
Open Claims under Section 11.2(c)(ii), and disbursed as hereinafter provided in
this Section 3.4(c)(iii). Any Retained Initial Adjustment Amount shall no longer
be required to be withheld (in the case of the Withheld Merger Consideration
Excess Amount) or retained in escrow (in the case of any portion of the Retained
Initial Adjustment Escrow Amount), as applicable, if and to the extent (I) the
Retained Initial Adjustment Amount exceeds the Claim Reserve in respect of any
Open Claims under Section 11.2(c)(ii) at any time or (II) consistent with a
Final Determination with respect to any such Open Claims, whereupon the Withheld
Merger Consideration Excess Amount and/or the Retained Initial Adjustment Escrow
Amount shall be permanently reduced (and retained by Parent) and/or paid to the
Equityholders’ Representative (in the case of the Withheld Merger Consideration
Excess Amount) and/or disbursed to the Equityholders’ Representative and/or
Parent (in the case of the Retained Initial Adjustment Escrow Amount).”
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Section 3.4(e) thereof shall be amended to (i) delete “contribute,
or cause to be contributed, to the Company” and to replace it with “contribute
or loan, or cause to be contributed or loaned, to the Company, Merger Sub or the
Surviving Corporation” and (ii) delete “$2,000,000” and replace it with
“$1,850,000”.
 
(i)           Section 3.5(c)(i) thereof shall be amended to (i) delete “Section
3.4(b)” and replace it with “Section 3.5(b)” and (ii) insert “equals or” before
“exceeds”, Section 3.5(c)(i)(1) thereof shall be deleted in its entirety and
replaced with “[Reserved]” and the definition of “Aggregate Value Excess Amount”
shall be deleted.
 
(j)           Section 3.10 thereof shall be amended to insert before “for no
other purpose” “and claims under Section 11.2(c)(ii) existing as of the time any
amounts thereunder would be payable to the Equityholders’ Representative as
contemplated by Section 3.4(c)(iii)” and to insert after “Section 11.2” in
clause (i) thereof “(other than claims under Section 11.2(c)(ii) existing as of
the time any amounts thereunder would be payable to the Equityholders’
Representative as contemplated by Section 3.4(c)(iii))”.
 
(k)           Section 3.11 thereof is hereby deleted in its entirety and
replaced with “[Reserved]”.
 
(l)           Section 7.3 thereof shall be amended to delete “the Company” and
replace it with “each of the Equityholders and the Equityholders
Representative”.
 
(m)           Section 11.2(c) thereof shall be amended to insert “(i)” before
“any and all” and to insert after “Closing Date,” “or (ii) any or all Honduran
withholding (and similar) Taxes in respect of any payments paid or payable by
Parent, Merger Sub or the Surviving Corporation (or any Affiliate thereof) under
this Agreement”.
 
(n)           Section 11.6 thereof shall be amended to add the following
parenthetical after “zero (0)” “(provided, that, with respect to any claims
pursuant to Section 11.2(c)(ii) for which there is a Retained Initial Adjustment
Amount, such indemnification payment in respect thereof shall be effected first
from such Retained Initial Adjustment Amount and then from such Tax Holdback
Shares)”.
 
(o)           Section 11.7(d) thereof shall be amended to insert after “ending
on or prior to the Closing Date” “and that none of Parent, RG Merger Sub and the
Surviving Corporation owe any Honduran withholding (or similar) Taxes in respect
of any payments paid or payable by Parent, RG Merger Sub or the Surviving
Corporation (or any Affiliate thereof) under this Agreement,”
 
(p)           Exhibit A thereto shall be amended as follows:
 
(i)           The definition of “Aged Trade Payables Contribution Amount” shall
be amended to replace “$2,000,000” with “$1,850,000”.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           The definition of “Aggregate Value” shall be amended and restated
in its entirety to read as follows: “Aggregate Value” means the lower of (x) the
product of (i) 2011 Adjusted EBITDA and (ii) three (3) and (y) Projected Value.”
 
(iii)          The definition of “Cash Equivalents” shall be amended to replace
“including” with “other than”.
 
(iv)          The definition of  “Closing Net Indebtedness” shall be amended to
replace “Cash and Cash Equivalents” with “the aggregate amount represented
by  certificates of deposit with the Unaffiliated Debtholder”.
 
(v)           The definition of “Closing Payment Cash Consideration” shall be
amended to replace “Closing” in clause (iii) thereof with “Net”.
 
(vi)          The definition of “Gross Merger Consideration Cap” shall be
amended to insert “minus the Aged Trade Payables Contribution Amount plus the
amount of any Working Capital Surplus” after “$23,000,000”.
 
(vii)         The definition of “Initial Adjusted Net Merger Consideration”
shall be amended to insert “(i)” after “(y)” and “minus (ii) the amount of the
Closing Net Indebtedness minus (iii) the amount of the Company Expenses” after
“the Gross Merger Consideration Cap”.
 
(viii)        The definition of “Net Working Capital” shall be amended to (i)
insert “and any prepaid interest” after “O’Quinn Assets” and (ii) delete “less
(iii) Cash and Cash Equivalents.”  The following sentence shall be added at the
end of such definition: “For the avoidance of doubt, current liabilities shall
not include liabilities of the Company or the Surviving Corporation in respect
of any loan made by Parent under Section 3.4(e) of the Agreement.”.
 
(ix)           A definition of “Total Closing Payment Amount” shall be added
before the definition for “Transaction Documents” and shall state: ““Total
Closing Payment Amount” shall have the meaning set forth in Section
3.4(c)(i)(1).”
 
(x)            A definition of “Working Capital Surplus” shall be added before
the definition of “YIH” and shall state: ““Working Capital Surplus” means the
amount (if any) by which Closing Working Capital exceeds Target Working
Capital”.
 
(q)           Schedule 3.4(e) to the Agreement is hereby amended, restated and
replaced in its entirety with Schedule 3.4(e) attached hereto.
 
2.           Closing Date.  This Amendment shall be effective immediately prior
to Closing and the Parties acknowledge and agree that the Closing Date shall be
August 25, 2011.
 
3.           Acknowledgement of Designated Cash Increase.  Pursuant to Section
3.3(f) of the Agreement, the Equityholders hereby designate an amount equal to
$500,000, which shall (as set forth in the definition of Applicable Cash
Amount), increase, dollar for dollar, the Closing Payment Cash Consideration and
decrease the Closing Payment Stock Consideration payable or issuable to the
Equityholders pursuant and subject to the terms of the Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Binding Effect.  This Amendment shall be binding upon and inure
solely to the benefit of each party to the Agreement and its successors and
permitted assigns.
 
5.           Severability.  In the event that any provision of this Amendment is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Amendment shall remain in full
force and effect.
 
6.           Integration.  The provisions set forth in this Amendment shall be
deemed to be and shall be construed as part of the Agreement to the same extent
as if fully set forth verbatim therein.  In the event of any variation or
inconsistency between any provision contained in this Amendment and any
provision contained in the Agreement, the provision contained herein shall
govern.  All references in the Agreement or any other agreements, instruments
and documents executed and delivered in connection therewith to the “Agreement”
shall be deemed to refer to the Agreement as amended hereby.
 
7.           Governing Law.  This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof.
 
8.           No Other Amendments.  Except as expressly amended or modified
hereby, the terms and conditions of the Agreement shall continue in full force
and effect.
 
9.           Counterparts.  This Amendment may be executed by the Parties in one
or more counterparts or duplicate originals, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.  Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.  The exchange of a fully executed Amendment
(in counterpart or otherwise) by electronic transmission in PDF format or by
facsimile shall be sufficient to bind the Parties.
 




[Signatures on next page.]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, or have executed this
Amendment in their individual capacities, as applicable, as of the date first
above written.
 


PARENT:
HAMPSHIRE GROUP, LIMITED


By /s/ Heath L. Golden                        
      Name: Heath L. Golden                 
      Title:   Chief Executive Officer      

 
MERGER SUB:
RG MERGER SUB, S.A.


By /s/ Heath L. Golden                        
      Name: Heath L. Golden                  
      Title:   Chief Executive Officer      




COMPANY:
RIO GARMENT S. DE R.L.


By /s/ David Gren                                 
      Name: David Gren                           
      Title:   President                              




EQUITYHOLDERS’ REPRESENTATIVE:


BGY II, LLC


/s/ Paul Buxbaum                                 
      Name:  Paul Buxbaum
      Title: Member
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 3.4(e)
 
 